
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1760
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2010
			Ms. Pelosi (for
			 herself, Ms. Speier,
			 Mr. Barton of Texas,
			 Mr. Baca, Mr. Berman, Mr.
			 Costa, Ms. Eshoo,
			 Mr. Farr, Mr. Garamendi, Ms.
			 Harman, Mr. Honda,
			 Ms. Lee of California,
			 Ms. Zoe Lofgren of California,
			 Mr. McNerney,
			 Mr. George Miller of California,
			 Ms. Richardson,
			 Mr. Stark,
			 Ms. Woolsey, and
			 Mr. Thompson of California) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the San Francisco Giants on
		  winning the 2010 World Series Championship.
	
	
		Whereas, on November 1, 2010, the San Francisco Giants
			 defeated the Texas Rangers by a score of 3–1 in game 5 to win the 2010 World
			 Series and become champions of Major League Baseball;
		Whereas this is the first championship the San Francisco
			 Giants have won since the Giants came to San Francisco from New York in
			 1958;
		Whereas this is the sixth World Series title in the
			 history of the Giants’ franchise;
		Whereas the Texas Rangers demonstrated great skill and
			 sportsmanship in reaching their first World Series in franchise history;
		Whereas the Giants acted with determination and teamwork
			 as they emerged victorious from the fiercely contested National League Western
			 Division;
		Whereas during the National League playoffs, the Giants
			 unleashed their arsenal of overpowering starting pitching, unflappable relief
			 pitching, steady defense, and timely hitting to defeat the Atlanta Braves and
			 the two-time defending National League champions, the Philadelphia Phillies, en
			 route to capturing their first pennant since 2002;
		Whereas although there is no one superstar on the roster,
			 the Giants are a group of self-described castoffs and misfits
			 that truly exemplify what it means to be a team;
		Whereas a Sports Illustrated article noted Not only
			 did the Giants give their fans a winner, they also gave them an unforgettable
			 one, one with a Playbill's worth of characters who exuded joy and thankfulness
			 about what was happening.;
		Whereas the rest of the country learned to fear the
			 beard;
		Whereas all 25 players on the playoff roster should be
			 congratulated, including World Series Most Valuable Player Edgar Renteria, as
			 well as Jeremy Affeldt, Madison Bumgarner, Matt Cain, Santiago Casilla, Tim
			 Lincecum, Javier Lopez, Guillermo Mota, Ramon Ramirez, Sergio Romo, Jonathan
			 Sanchez, Brian Wilson, Buster Posey, Eli Whiteside, Mike Fontenot, Aubrey Huff,
			 Travis Ishikawa, Freddy Sanchez, Pablo Sandoval, Juan Uribe, Pat Burrell, Cody
			 Ross, Aaron Rowand, Nate Schierholtz, and Andres Torres;
		Whereas Managing General Partner Bill Neukom, President
			 Larry Baer, General Manager Brian Sabean, and Manager Bruce Bochy did a
			 tremendous job putting together the 2010 San Francisco Giants team and guiding
			 them to the 2010 World Series;
		Whereas San Francisco is a city with a rich baseball
			 tradition where players such as Willie Mays, Willie McCovey, Orlando Cepeda,
			 Juan Marichal, Gaylord Perry, and Joe DiMaggio have displayed the prodigious
			 skills that would eventually take them to the National Baseball Hall of Fame in
			 Cooperstown, New York;
		Whereas the San Francisco community united in support
			 behind their team and turned out in massive numbers to celebrate their victory
			 in what city officials believed was the largest parade and civic event
			 turnout in the city’s history; and
		Whereas Giants’ fans who have been ever loyal, supporting
			 the team from China Basin to Coogan’s Bluff, can once again call their baseball
			 team world champions: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the San Francisco Giants on
			 winning the 2010 World Series Championship; and
			(2)commends the fans
			 in California, across the country, and around the world for their unremitting
			 support of the Giants.
			
